DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant' s amendment and response filed on August 9, 2022 has been entered and made of record.
Examiner' s Amendment
An examiner' s amendment to the record to correct the typographical error presented in claim 14 appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Claim, 
-Amend claim 14 as follows:
“14.	(Currently Amended) The computing device of claim 12, where X is k, where k is a dimension of the array.”
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 as a representative claim, the cited prior art does not teach or suggest claim limitations that of “selecting a subset of elements from the data structure; measuring a sampled value for each of the selected subset of elements; storing each of the sampled values in a K-nearest neighbour (KNN) database and labelling the element associated with the sampled value as certain; generating a set of predicted values corresponding to the array of variables where each predicted element is generated as the value of the predicted element’s nearest neighbor based on the values stored in the KNN database; for each predicted element: retrieve the predicted element's nearest neighbours from the sampled values in the KNN database, and when a value of the nearest neighbours is the same as the predicted element, the predicted element is labelled as certain, otherwise the predicted element is labelled as uncertain; and repeating the method by selecting a subset of the elements labelled as uncertain, until all elements are labelled as certain.”
Claims 2-8 depend on claim 1.  Therefore, these claims 2-8 are also allowed for the same reasons as above.
Claim 9 recites similar claim limitations called for in the counterpart claim 1.  Therefore, claim 9 is also allowed for the same reasons as above.
Claims 10-16 depend on claim 9.  Therefore, these claims 10-16 are also allowed for the same reasons as above.
Claim 17 recites similar claim limitations called for in the counterpart claim 1.  Therefore, claim 17 is also allowed for the same reasons as above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY M DANG whose telephone number is (571)272-7389.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mathew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DMD
8/2022


/Duy M Dang/
Primary Examiner, Art Unit 2667